Allen. J.
delivered the opinion of the Court.
ijijjg @ourj js 0f 0pini0n, that upon the issue made hy the pleadings, and the evidence applicable thereto, there is no error in the decree; and the same is therefore affirmed, with costs to the appellee. But this affirmance of the decree is to be without prejudice to the right of the appellant to shew in any proper proceeding where that matter may be put in issue, that the judgment in favour of the appellee against said William Webb was rendered for too large a sum ; and that the credit endorsed on the execution of 124 dollars 85 cents does not cover the whole excess.